Case 1:19-cv-05438 Document1 Filed 09/25/19 Page 1 of 14 PagelD #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

NATACHA COUTARD-AHMED CASE NO.:
AND MAGED TAREQ AHMED
COMPLAINT FOR WRIT OF
Plaintiffs, MANDAMUS UNDER 28 U.S.C.§ 1361.
Vv.

WILLIAM BARR, Attorney General of the
United States, KEVIN MCALEENAN, Acting
Secretary of the Department of Homeland
Security (DHS), KEN CUCCINELLI, Acting
Director of U.S. Citizenship and Immigration
Services (USCIS), THOMAS CIOPPA, District
Director of U.S. Citizenship and Immigration
Services (USCIS)

Defendants.
/

COMPLAINT

COME NOW Plaintiffs in the above-captioned case, by and through undersigned counsel,
and file this civil action to compel agency action to complete the adjudication of their I-130 Petition
for alien relative and I-485, Application for Adjustment of Status , as that the Petition is
unreasonably delayed and state the following in support of this Complaint:

JURISDICTION AND VENUE
1. This action arises under the United States Constitution and the Immigration and Nationality
Act of 1952, 8 U.S.C. § 1101 et seq. (“INA”), as amended by the Antiterrorism and Effective
Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat. 1214, and the Illegal Immigration

Reform and Immigrant Responsibility Act of 1996, Pub. L. No. 104-208, 110 Stat. 1570.
Case 1:19-cv-05438 Document1 Filed 09/25/19 Page 2 of 14 PagelD #: 2

This Court has jurisdiction over this petition for a Writ of Mandamus under 28 U.S.C. § 1331,
28 U.S.C. § 2201, the Administrative Procedures Act (APA), 5 U.S.C. §§ 555(b), 701 et.
Seq., 701(a)(2), 706(1), and the Mandamus Act, 28 U.S.C.§ 1361.
Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §§ 1391(b)(2) and
(e). The Plaintiffs seek adjudication of their Form I-130 and I-485, Petition for Alien Relative
and Application to Register Permanent Residence or Adjust Status, pursuant to 8 U.S.C. §
1255. Plaintiffs reside at 160 45 130' Avenue, Apt 13C, Jamaica, NY 11434.

Plaintiffs’ applications are being adjudicated by the USCIS District Field Office in New

York City, New York.

PARTIES

Plaintiff, Maged Tareq Ahmed, is a native and citizen of Yemen.

He is the spouse of U.S Citizens, both Plaintiff's married on September 6, 2016 in Queens
County, New York.

Plaintiff, Natacha Coutard- Ahmed, is a United States Citizen and the wife of Plaintiff Maged
Tareq ahmed .

Defendant, William Barr, is the Attorney General of the United States, whose office address
is US Department of Justice, 950 Pennsylvania Avenue, NW, Washington, DC 20530.
Defendant, Kevin McAleenan, is the Acting Secretary of the Department of Homeland
Security (DHS), whose office address is 245 Murray Lane, Building 410, SW, Washington,
DC 20528.

Defendant, Ken Cuccinelli, is the Acting Director of U.S. Citizenship and Immigration
Services (USCIS), whose office address is USCIS, 20 Massachusetts Ave, NW, Washington,

DC 20529.
10.

11.

iz.

Case 1:19-cv-05438 Document1 Filed 09/25/19 Page 3 of 14 PagelD #: 3

Defendant, Thomas Cioppa, is the District Director for USCIS in New York City, New York,
whose office address is USCIS, Jacob Javits Federal Building, 26 Federal Plaza 7th Flr Room
700, New York, Ny 10278.

Each Defendant is sued in his or her official capacity. Defendants, William Barr, Kevin
McAleenan, Ken Cuccinelli, and Thomas Cioppa are responsible for the adjudication of
Plaintiffs’ applications to be approved as an immediate relative of a U. S citizen (Spouse)
and thus be able to Register as a Permanent Residence or Adjust Status pursuant to 8

US..§ 1255:
EXHAUSTION OF ADMINISTRATIVE REMEDIES

No exhaustion of remedy requirement applies to the Plaintiffs’ complaint. Nonetheless,
Plaintiffs, through counsel, have repeatedly inquired as to the status of their petition for Alien

Relative and application for lawful permanent residence.

Ms. Maged and Mr. Maged married on September 6, 2016, and filed an I-130 petition on
September 20, 2016, the first step in the process for Mr. Maged to obtain permanent-resident
status. To date, USCIS has not adjudicated the I-130 petition despite both plaintiffs have been
interviewed twice.

The couple initially appeared for I-130 interview on July 5, 2018 in 26 Federal plaza (Exhibit

A)

14. Even more than a 6 month have passed the petition was not adjudicated, and both Plaintiffs

15.

were mailed a notice for a Stokes interview on April 18, 2018. (Exhibit B)
Mr. Maged and Mrs. Maged both appeared for the stokes interview at 26 Federal Plaza, with
Counsel and the interview was conducted with officer Maryalice M. Pauley, at the concluding

of the interview Plaintiffs was informed to except a decision within the normal processing

3

 
16.

17.

18.

Case 1:19-cv-05438 Document1 Filed 09/25/19 Page 4 of 14 PagelD #: 4

time 60 days.

More than 2(two) years have lapsed since Petitioner filed here petition, and over than 1 (one)
year have lapsed since Plaintiff's last interview, since that date April 18, 2018 and even after
numerous inquiries of the National Center USCIS refuses to perform its duty and adjudicate

Plaintiffs Petition.

Mr. Maged and his wife are prejudiced by the undue delay in the processing of this petition.
Mr. Maged is in removal proceedings; his application for asylum, withholding of removal,
and protection under the Convention Against Torture, is still pending with New York
Immigration Court, Mr. Maged has a master hearing on January 16 ,2019. The Immigration
will inquire about the status of his Relative Petition, the I-130 petition must be approved
before Mr. Maged can terminate removal proceeding and file his application for adjustment
of status. But for the delay in adjudicating the I-130, Mr. Maged would be able to file his
application for adjustment of status. USCIS has acted in bad faith in refusing to adjudicate
the adjustment application in a timely manner. USCIS knows that because of its failure to
adjudicate the I-130 petition, Mr. Maged may be forced to leave the United States without
being able to file an application for adjustment of status or even may be ordered removed by
the New York Immigration Court. Plaintiffs file this writ in order to ensure that the I-130
petition is promptly adjudicated, and in order to ensure that Mr. Maged can have his

application for adjustment of status adjudicated before he is forced to leave the United States

or ordered removed.

On April 29, 2019, when no action on the cases had been taken, another formal inquiry was
filed with USCIS. Counsel was advised that our inquiry would be responded to by May 1,

2019.
1D

21.

24,

Case 1:19-cv-05438 Document1 Filed 09/25/19 Page 5 of 14 PagelD #: 5

When no response was received, another formal inquiry was filed on May 31, 2019.
Two (2) weeks later, a complaint was filed with the DHS Ombudsman’s Office. To date, no

response has been received from this office.

On June 18, 2019, a response from USCIS was received to the May 31, 2019 inquiry, stating
that the Plaintiffs’ cases were awaiting an interview, and they should be receiving an
appointment notification from their local Field Office (USCIS — New York Field Office)
once they were able to schedule the appointment.

The response provided no information as to when Plaintiffs’ cases would likely be scheduled,
or why their cases have taken so long to be scheduled in the first place.

On March 18, 2019, USCIS ended the process of individuals being able to schedule an
appointment to speak with a USCIS officer in person at their local Miami Field Office.
Instead, the new procedure requires the individual to call USCIS’ customer service, where an
officer determines if an in-person appointment is necessary. Then, the individual must stand
by for a return phone call anytime (day or night, weekday or sometimes even on weekends,
over the next 72 hours). If the call is missed or if the individual is driving at the time the call

is received, the whole process must be reinitiated.
ai.

31,

32.

Case 1:19-cv-05438 Document1 Filed 09/25/19 Page 6 of 14 PagelD #: 6

Counsel has not been provided the opportunity to schedule any appointments to inquire in
person about the pending cases.
In alignment with its removal of customer service from its mission statement, USCIS has
removed applicant’s ability to personally inquire about a case at a local office.

FACTUAL ALLEGATIONS
On September 9 , 2016, Plaintiffs’ s Spouse, Natacha Coutard- Ahmed, filed an I-130, Petition
for Alien Relative on behalf of Plaintiffs to accord Plaintiffs status as immediate relatives of
a U.S. citizen. (Exhibit C)
On March 31, 2019, USCIS published that the processing time for a family-based adjustment
of status application was 11.7 months. Plaintiffs’ applications have been pending 100%
longer than the normal processing times.
When Plaintiffs’ applications were originally filed, on September 6, 2016, USCIS’
processing times for family-based adjustment of status applications were 8.4 months. Id.
Thus, they expected USCIS to be done reviewing their applications in early 2018. Plaintiffs
could not have imagined that almost Three (3) years after they filed their applications, USCIS
is still processing them.
Plaintiffs’ numerous inquiries have not resulted in the processing of their applications.
Moreover, on March 31, 2019, USCIS noted that the processing times had almostdoubled
since FY 2016.
Other numerous applications as an immediate relative pending in New York, NY filed long

after Plaintiffs’ applications, have been scheduled and processed.
33.

35.

a7,

Case 1:19-cv-05438 Document1 Filed 09/25/19 Page 7 of 14 PagelD #: 7

Plaintiffs’ applications are unreasonably delayed. On December 23, 2016, USCIS raised
filing fees. In implementing the new fee increase, DHS commented that these new fees “do
not merely cover the cost of adjudication time. The fees also cover the resources required for
intake of immigration benefit requests, customer support, fraud detection, background
checks, and administrative requirements.” U.S. Citizenship and Immigration Services Fee
Schedule, 81 Fed. Reg. 73292 (December 24, 2016). Federal Register: The Daily Journal of
the United StatesGovernment, https://www.federalregister.gov/documents/2016/10/24/2016-
25328/us-citizenship-and- immigration-services-fee-schedule.

USCIS, in implementing its new fee schedule, projected it would take under two (2) hours to
adjudicate an immediate relative visa petition

USCIS is a fee-funded agency. Each Plaintiff paid $1,675 to USCIS for the processing of

their visa petition and application for adjustment of status..

According to 8 U.S.C. § 1571(b),
It is the sense of Congress that the processing of an immigration benefit application
should be completed not later than 180 days after the initial filing of the application,
except that a petition for a nonimmigrant visa under section 1184(c) of this title
should be processed not later than 30 days after the filing of the petition.

Clearly, Congress did not contemplate an adjudication time of three (3) years or more.

Plaintiffs are elderly. The inordinate delay in the processing of their adjustment of status
applications has truly impacted the quality of their lives. They have missed family weddings

and special occasions abroad (as they have not been permitted to travel), and they have
missed numerous travel opportunities that they will not be able to recapture due to their

declining health.

 
38.

a,

41.

42.

oP

4.

Case 1:19-cv-05438 Document1 Filed 09/25/19 Page 8 of 14 PagelD #: 8

Plaintiffs are not asking this Court to order USCIS to approve their pending applications to
adjust status; instead, Plaintiffs are merely asking this Court to order USCIS to adjudicate
their applications.
If for some reason USCIS has delayed adjudication of Plaintiffs’ cases because Plaintiffs
present a security risk to the United States, then it behooves USCIS to determine if this is the
case quickly since Plaintiffs are in the interior of this country.
CLAIMS FOR RELIEF

Plaintiffs re-allege and incorporate by reference paragraphs 1 through 4 above.
Defendants owe to Plaintiffs the duty to act on their applications.
Defendants have failed to exercise this duty.

REQUEST FOR RELIEF

WHEREFORE, Plaintiffs request that the Court:

. Assume jurisdiction over the matter;

Issue a Writ of Mandamus compelling Defendants to act and adjudicate Plaintiffs’ I-130
on or before 60 days from filing of this complaint. Petition applications, or find that the
adjudication of Plaintiffs’ applications f has been inordinately delayed;

Award Plaintiff reasonable costs and attorney’s fees; and

Award such further relief as the Court deems just and proper.

Dated: September 24 , 2019 Respectfully submitted,

/s/ Kareem El Nemr
Law Office of
Kareem El Nemr
28-30 Steinway St
Astoria, NY 11103
Tel: (917)-860-2164
Fax:(347)-507-5528
Email:
Kelnemr@elnemrlaw.
com
Case 1:19-cv-05438 Document1 Filed 09/25/19 Page 9 of 14 PagelD #: 9

EXHIBIT A
Case 1:19-cv-05438 Document1 Filed 09/25/19 Page 10 of 14 PagelD #: 10

Department of Homeland Security

 

U.S. Citizenship and Immigration Services G-56, Call in Notice
| Natacha COUTARD-AHMED

File Number: waci690632688
Maged Tareq AHMED AXXXXXXXX

163 45 130th Avenue, Apt. # 13C
Jamaica, NY 11434

Date: July 5, 2017

 

Please come to the USCIS office shown below at the time and place indicated in connection with an official matter.

 

 

 

 

 

 

Adjustment of Status Unit

Office Location 8th Floor —- Room 800

(Include Floor No. and Room No.) 26 Federal Plaza (Please use Lafayette St. entrance)
New York, NY 10278

Date and Hour 8/8/2017 at 9:45 am

Ask for IMMIGRATION SERVICES OFFICER

Reason for Appointment 1-130 Interview

Bring with You See attached

 

 

 

 

It is important that you keep this appointment and bring this letter with you. If you are
unable to do so, state your reason, sign below and return this letter to this office at once.

 

1 am unable to keep the appointment because: |

Sincerely,

a
John E. Thompson

Acting District Director
Signature Date New York District

 

 

 

 

 

Ce: Rifat A. Harb, Esq.
25 69 Steinway Street
Astoria, NY 11103

 

G-56(Rev 8/31/2005)N
Case 1:19-cv-05438 Document1 Filed 09/25/19 Page 11 of 14 PagelID #: 11

EXHIBIT B
 
Case 1:19-cv-05438 Document1 Filed 09/25/19 Page 13 of 14 PagelD #: 13

EXHIBIT C

 
Case 1:19-cv-05438 Document1 Filed 09/25/19 Page 14 of 14 PagelD #: 14

Department of Homeland Security ings .
U.S. Citizenship and Immigration Services Form I-797C, Notice of Action

 

| THIS NOTICE DOES NOT GRANT ANY IMMIGRATION STATUS OR BENEFIT. |

 

 

 

 

NOTICE TYPE NOTICE DATE

Reccipt September 20. 2016
CASE TYPE USCIS ALIEN NUMBER
1-130, Petition for Alicn Relauve AQ74845730
RECEIPT NUMBER RECEIVED DATE PAGE

WAC 1690632688 September 19. 2016 lof 1

PRIORITY DATE PREFERENCE CLASSIFICATION DATE OF BIRTH
September 19. 2016 21)3 A2ZA INA SPOUSE OF LPR January 30, 1970

 

 

 

PAYMENT INFORMATION:
NATACHA COUTARD AHMED

C/O RIFAT A. HARB LAW OFFICE OF RIFAT AHARR ESO. Application/Petition Fee: $420 G0

25 69 STEINWAY STREET Biometrics Fee: S008

BSE HS Fotal Amount Received: S420,.00
Votal Balance Due: $0.06

Vege EEL LTTE deg tag peened eg pgeeg yaya tye fay eg tlagely

APPLICANT /PETITIONER NAME AND MALLING ADDRESS

 

The 1-130. Petition for Alien Relative has been received by our office for the following beneficiaries and is in process:

Please verify your personal information listed above and immediately notify the USCIS National Customer Service Center at the
phone number listed below if there are any changes.

Picase note that if'a priory date is printed on this notice, the priority does not reflect carlier retained priority dates

Ifyou have questions about possible immigration benctits and services. filing information. or USCIS forms. please call the USCIS
National Customer Service Center (NCSC) at 1-800-375-5283. Ifyou are hearing impaired. please call the NCSC TDD at
1-800-767-1833. Picase also refer to the USCIS website: www uscis gov.

Ifsou have any questions or comments regarding this notice or the status of your case. please contact our customer service number

You will be notified separately about ans other case you may have filed.

 

 

USCIS Office Address: USCIS Customer Service Number:
USCIS (800)3 75-5283
California Service Center ATTORNEY COPY

IMT

P.O. Box 30111 wea ra a
Laguna Niguel. CA 92607-0111 | Ht i |

 

 

 

If this is an interview or biometrics appointment notice, please see the back of this notice for important information. Form 1-797C O74 Y
